                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
        v.                               1:16-CR-145-3-TWT
 MANGWIRO SADIKI-YISRAEL
 also known as
 Iz
 also known as
 Izzy,
   Defendant.


                                   ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1495] of the Magistrate Judge recommending denying the

Defendant’s Motion to Reopen Evidence Regarding Motion to Suppress [Doc. 1413],

Motion to Suppress Evidence and Request for Hearing under Franks v. Delaware

[Doc. 1414], Motion to Strike or Dismiss Enhanced Sentencing Provisions [Doc.

1415], Motion to Dismiss or Strike Overt Acts 1 and 3 of Count One [Doc. 1416],

Motion for Specific Brady Information [Doc. 1417], Motion for Return of Property

[Doc. 1418], and Motion to Suppress Wire Tap Evidence Seized on TT3 [Doc. 1419].
         I will not simply repeat the analysis of the Magistrate Judge in the thorough and

well-reasoned Report and Recommendation. The subject matter of most of these

motions has already been addressed in an earlier Report and Recommendation and

Order. The Defendant has not met his burden of showing good cause to reopen the

evidentiary hearing on his motion to suppress. The proffered testimony of Lisa Banks

was available earlier and would not have changed the outcome of the hearing on the

motion. There was probable cause to justify issuance of the search warrant for the

residence. In any event, the fruits of the search are subject to the good faith exception

to the exclusionary rule under Leon. There is no basis for the Court to order a Franks

hearing. There has been no showing of any intentional or reckless falsehoods of

material matters in the application for the search warrant. The Court will not ignore

the statutory basis for the sentencing enhancement in Count One. The Eighth

Amendment claim is premature. The motion to return property is too broad to put the

Government to the burden of shifting through voluminous evidence. The motion to

suppress intercepted communications fails to show that the statutory showing of

necessity was not made in the application for the wiretap of TT3. The Defendant’s

Motion to Reopen Evidence Regarding Motion to Suppress [Doc. 1413], Motion to

Suppress Evidence and Request for Hearing under Franks v. Delaware [Doc. 1414],

Motion to Strike or Dismiss Enhanced Sentencing Provisions [Doc. 1415], Motion to


T:\ORDERS\USA\16\16cr145-3\r&r1495.wpd      -2-
Dismiss or Strike Overt Acts 1 and 3 of Count One [Doc. 1416], Motion for Specific

Brady Information [Doc. 1417], Motion for Return of Property [Doc. 1418], and

Motion to Suppress Wire Tap Evidence Seized on TT3 [Doc. 1419] are DENIED.

          SO ORDERED, this 18 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\USA\16\16cr145-3\r&r1495.wpd           -3-
